Per Curiam.

We agree with the board’s findings and recommendations. Accordingly, we suspend respondent from the practice of law in this state for eighteen months, but stay six months of that suspension on condition (1) that respondent furnish to complainant and relator a full accounting of the monies received from complainant including photocopies of any medical bills paid and (2) that respondent pay complainant for all reasonable legal expenses she incurred in resolving this matter. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Douglas, Wright, H. Brown and Resnick, JJ., concur.
Holmes, J., dissents and would indefinitely suspend respondent.